Citation Nr: 1036214	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to April 
1985.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2004 RO rating decision issued by the Columbia, 
South Carolina VA Regional Office (RO).  The Board previously 
remanded this case in September 2006 and March 2010, after which 
the Veteran appeared for a Travel Board hearing in July 2010.

Additionally, the Board notes that during the Veteran's July 2010 
Travel Board hearing, he appears to have raised a claim for an 
increased rating for his service-connected residuals of a left 
shoulder injury.  There is no indication in the record that 
this matter has yet been addressed; hence, it is referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
addition, a Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  During the July 2010 hearing before the Board, the 
Veteran stated that his hearing has continued to worsen since he 
received his last VA audiological examination in August 2008.  
Given the evidence of an increase in disability, the Board finds 
that a new audiological examination is warranted.  

In making its determination in this case, the Board is cognizant 
of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
In that decision, the United States Court of Appeals for Veterans 
Claims (Court) noted that, unlike the rating schedule for hearing 
loss, the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1) 
did not rely exclusively on objective test results to determine 
whether referral for an extra-schedular rating was warranted.  
The Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Id. at 455.  The Board notes that the August 2008 VA 
examination report contains essentially no information regarding 
the functional effects of the Veteran's bilateral hearing loss, 
and a more detailed examination is thus needed.  

Further, the Board notes that under Rice v. Shinseki, 22. Vet. 
App. 447 (2009), the Board must remand an increased rating issue 
if the Veteran, or the evidence of record, raises the issue of 
unemployability due to service-connected disabilities, as 
inextricably intertwined with the issue of entitlement to total 
disability rated based on individual unemployability due to 
service-connected disabilities (TDIU).  In this case, the Board 
notes that during his July 2010 Travel Board hearing, the Veteran 
testified that he is currently unemployed and is "on 
disability" after he was "hurt on the job" in July 2004.  
However, a VA Form 21-4138, Statement in Support of Claim, dated 
in June 2009, shows the assertion that the Veteran was removed 
from and lost compensation from the Fire Service team due to his 
hearing loss.  Moreover, a statement received in August 2009 
shows that he is currently in receipt of workers' compensation 
benefits due to a job-related accident that affected his hearing, 
bilaterally, and caused injury to his shoulder.  Thus, the Board 
finds that the evidence of record raises the issue that the 
Veteran is unemployable due to his service-connected bilateral 
hearing loss, and therefore, the appeal must be remanded.  See 
Rice v. Shinseki, supra.  

Finally, as noted during his July 2010 hearing testimony, the 
Veteran indicated that he is in receipt of "disability" 
benefits.  The duty to assist includes requesting information and 
records from the Social Security Administration (SSA) which were 
relied upon in any disability determination.  See Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 
notice letter addressing the type of evidence 
needed to substantiate a TDIU claim and the 
relative duties of VA and the claimant in 
obtaining such evidence.  This letter should 
also set forth VA's practices in assigning 
disability ratings and effective dates for 
those ratings.

2.  The RO should seek to obtain from the SSA 
any records pertinent to a claim for 
disability benefits, as well as the medical 
records relied upon concerning that claim.  
If the search for such records is 
unsuccessful, documentation to this effect 
must be added to the claims file.

3.  The Veteran should next be afforded a VA 
audiological examination, with an appropriate 
examiner, to determine the severity of his 
service-connected bilateral hearing loss.  
The examiner should review the claims file in 
conjunction with the examination.  The 
examination should encompass pure tone 
threshold testing (in decibels) and Maryland 
CNC speech recognition testing.  The examiner 
should also comment on the functional effects 
of the Veteran's hearing loss disability on 
his occupational status and his everyday 
life, including his ability to secure and 
follow a substantially gainful occupation.  
Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

4.  The RO should then, readjudicate the 
claim for a compensable rating for bilateral 
hearing loss, with consideration of whether 
referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is warranted, 
as well as the intertwined claim for TDIU.  
See Martinak v. Nicholson, supra.  If the 
determination of either claim is less than 
fully favorable to the Veteran (and bearing 
in mind that the TDIU claim is part of the 
appeal), the RO should issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


